Citation Nr: 0836024	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-16 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a waiver of an overpayment of death pension 
benefits in the amount of $1,530.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from September 1942 to November 1945.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  June 2004 decision of the VA 
Pension Maintenance Center in Milwaukee, Wisconsin, which 
denied waiver of a $1,530 overpayment, which was assessed to 
the appellant.  As the record does not show that the 
appellant has challenged the validity of the original 
assignment of the overpayment, the decision below will only 
decide whether waiver of the overpayment is appropriate.       



FINDINGS OF FACT

1.  In her February 2004 Improved Pension Eligibility 
Verification Report the appellant reported $2,648 per month 
rental income; this reported amount in combination with her 
other income and her expenses resulted in termination of her 
widow's pension and the assessment of a $1,530 overpayment.  

2.  As the record indicates that the appellant misreported 
her rental income on the February 2004 Improved Pension 
Eligibility Verification Report, the appellant showed some 
degree of fault in the creation of the overpayment.    

3.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the appellant in the creation of the 
overpayment.

4.  Recovery of the overpayment would cause the appellant 
undue financial hardship.  



CONCLUSION OF LAW

Recovery of the overpayment of pension benefits in the amount 
of $1,530 would be against equity and good conscience and is 
thus not warranted.  38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Board notes that the notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 2000 (the VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) do not apply to 
this appeal.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).

II.  Factual Background

In filings covering the time frame between 1999 and 2001, the 
appellant reported that she received $647 per month in rental 
income.

A December 2002 record from the SAFECO Life Insurance Company 
shows that the appellant received an annuity payment of 
$7,000.  

A March 2003 letter from the Lapeer County Medical Care 
Facility (LCMCF), where the appellant resides, indicated that 
the appellant paid $5,766 for care at the facility in January 
2003 and $5,208 for care at the facility in February 2003.  

In a March 2003 letter the veteran's son indicated that the 
appellant had received annuity payments in December 2002 and 
January 2003, which amounted to $17,000.  She also paid 
$2,249 to White Chapel Cemetery for vault expenses and a 
marker and $1225 to Hansen Funeral Home.  The son noted that 
the appellant's current bank balance was approximately $1200.

In a February 2004 Pension Eligibility Verification Report 
(EVR), the appellant indicated that she had received $2,648 
of monthly rental income in 2003.    

In a May 2004 decision the RO noted that the appellant had 
reported monthly rental income of $2,648 for 2003 and that 
prior to that point the RO had only been counting $5,477 
annually for this income.  It also noted that the appellant 
had received a $7000 annuity in December 2002, which was 
countable toward income for death pension purposes.  
Additionally, the RO found the appellant's report that she 
had incurred $10,974 in expenses as a result of being in 
private pay status at her nursing home January and February 
2002 inaccurate because the nursing home had indicated that 
Medicaid was paying for all or part of her care and that her 
liability was $823 per month (i.e., $9,876 per year).  
Consequently, the RO was unable to consider this additional 
claimed $10,974 as an expense that would offset her income. 

After factoring in $7,652 in 2003 income from Social Security 
for 2003 and $692 paid for Medicare premiums, the RO 
determined that the appellant's income minus deductible 
expenses for pension purposes was $36,172, which was over the 
maximum annual income limit for receiving widow's pension, 
$10,606.  Accordingly, the RO terminated the appellant's 
widow's pension and assessed an overpayment of $1,530, which 
represented the amount of widow's pension she had been paid 
from January 2003 until the time her widow's pension payments 
were terminated (i.e., 16 months of payments).     

In June 2004 the appellant requested waiver of the $1,530 
overpayment assessed by VA.  

In a September 2004 decision the VA Committee on Waivers 
denied the appellant's request.  The Committee found that the 
claimant was free of fraud, misrepresentation and bad faith 
but noted that the widow had not completed a financial status 
report.  Thus, the Committee assumed that collection of the 
debt would not cause financial hardship.  

In a November 2004 Improved Pension Eligibility report the 
appellant reported that she received $585 per month in Social 
Security income and $647.50 per month in rental income.  She 
had spent down the one time annuity received in January 2003 
and was paying $833 monthly for her nursing home care.  

In a December 2004 letter from LCMCF, a representative 
indicated that the appellant was admitted to LCMCF in June 
1999.  Her payment source was Medicaid through the state of 
Michigan.  Her payment source then changed to Private Pay for 
the months of January and February 2003 and she paid $5,766 
for January and $5,208 for February (for a total of $10, 
974).  At that point her payment source switched back to 
Medicaid and her patient liability while on Medicaid was $820 
per month for March 2003 through March 2004, $823 per month 
for April 2004 through October 2004, and $769 per month for 
November and December 2004.         

In a December 2004 report of income from property or business 
the appellant reported $7,770 in yearly rental income for 
2003 and 2004, $1,468.51 in total property expenses in 2003 
and $2,216.08 total property expenses for 2004.  2003 
property expenses consisted of $908.62 in taxes, $494.89 in 
insurance and $65 in normal repairs.  2004 expenses consisted 
of $1475.08 in taxes, $516 in insurance and $225 in normal 
repairs.  Thus, the appellant received $6,301.49 in net 
rental income in 2003 and $5,553.92 in net rental income in 
2004.

In a December 2004 Improved Pension Eligibility report the 
appellant indicated that she received $645 per month in 
Social Security along with $647.50 in rental income.  She 
also noted that she had $1,000 in cash in the bank and had 
received a one-time payment of $10,000 in January 2003 (which 
her son had earlier referred to in his March 2003 letter) for 
an injury settlement.

In a December 2004 statement the appellant answered a VA 
inquiry as to whether her rental property or land could be 
liquidated and if the money received could be used to provide 
for the appellant's needs.  The appellant indicated that she 
had not tried to sell her home because she planned to move 
back there when she finished her rehabilitation at the 
Nursing Home.  She had 100% equity in her home and she rented 
it out to pay the property taxes and the maintenance on it.  

In January 2005 the Committee on Waivers indicated that it 
had reviewed the appellant's statement indicating 
disagreement with denial of a waiver.  The Committee found 
that there was no basis for modifying or reversing the 
previous decision.

In an October 2005 statement the appellant's representative 
noted that the appellant and her family had properly 
communicated with VA over the years regarding changes in the 
appellant's economic circumstances.  The representative also 
indicated that it was obvious that the appellant's February 
2004 report of $2,648 per month in rental income for 2003 was 
in error and that her prior and subsequent reports of $647.50 
per month were accurate.  

In October 2008 argument, the appellant's representative 
contended that it would serve no useful purpose to collect 
the $1,530 overpayment as such collection would likely be 
offset by a future reduction in the amount that the appellant 
would have to pay for nursing home care under Medicaid.  
Thus, the collection would have no real benefit to the 
taxpayers.  

III.  Law and Regulations

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined by a Committee that collection 
would be against equity and good conscience.  The term 
"overpayment" refers only to those benefit payments made to 
a designated living payee or beneficiary in excess of the 
amount due or to which such payee or beneficiary is entitled.  
See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  See 
38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  In 
essence, "equity and good conscience" means fairness to 
both the appellant and to the government.  "Equity and good 
conscience" involves a variety of elements.  The list of 
elements contained in the regulation is not, however, all 
inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  Particular emphasis is placed upon the elements of 
the fault of the debtor and undue hardship.  See 38 C.F.R. 
§ 1.965(a).

The elements to be considered pursuant to 38 C.F.R. § 1.965 
are as follows:  (1) Fault of the debtor. Where the actions 
of the debtor contribute to creation of the debt.  (2) 
Balancing of faults.  Weighing fault of the debtor against VA 
fault.  (3) Undue hardship.  Whether collection would deprive 
debtor or family of basic necessities.  (4) Defeat the 
purpose.  Whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended.  (5) 
Unjust enrichment.  Failure to make restitution would result 
in unfair gain to the debtor.  (6) Changing position to one's 
detriment.  Reliance on VA benefits results in the 
relinquishment of a valuable right or incurrence of a legal 
obligation.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
veteran need only demonstrate that there is 'an approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

IV.  Analysis

As noted by the RO, there is no indication that there is any 
fraud, misrepresentation, or bad faith involved in the 
instant case.  Instead, it appears that the appellant simply 
made a mistake in reporting her monthly rental income on her 
February 2004 EVR as $2,648 instead of $647.50.  In this 
regard, the Board notes that had the appellant actually 
collected some $31,000 dollars in rental income for 2003, it 
is highly likely that she would have been required to have 
temporarily become a private paying resident of her nursing 
home until she spent down much of the balance, much as she 
did when she received lump sum awards in December 2002 and 
January 2003.  Consequently, most all of the additional 
rental income would have been used to pay income-offsetting 
nursing home expenses.  Thus, in the absence of any fraud, 
misrepresentation or bad faith, the Board must decide whether 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 
1.963, 1.965.  

Although the appellant does bear some fault for her 
misreporting, the Board finds that collection of the $1,530 
overpayment would result in undue hardship.  The Board notes 
that the record shows that because of the burden of nursing 
home care, the appellant receives Medicaid.  Even with her 
Medicaid benefits, however, her monthly payment to the 
nursing home has still been almost $800 per month.  As she 
only receives about $600 in Social Security benefits per 
month, and $647.50 in rental income per month, she is left 
with little additional monthly income for her additional 
monthly expenses, including paying for taxes and upkeep for 
her home.  The Board finds it reasonable for the appellant to 
want to keep her home to move back into after she recovers, 
and there is no indication from the record that she is 
precluded from doing so under the Medicaid program.  
Accordingly, the Board finds that it would be an undue 
hardship on the appellant to repay the $1,530 debt as it 
could potentially affect her ability to maintain her home or 
to otherwise pay for necessary monthly necessities. 


ORDER

Waiver of recovery of the overpayment of VA pension benefits 
in the amount of $1,530 is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


